DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 05/13/2022.  

Response to Arguments

Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
A.       Applicant's argument with respect to claim(s) 44 regarding sending an identification request, referring to the radio base station in the further radio access network, to at least one neighbor radio base station of the serving radio base station. The Examiner respectfully disagrees, Nokia teach, section 2.2, “The serving eNB may then request X2 TNL information of the en-gNB from that eNB B. The S1-based TNL (Transport Network Layer) discovery procedure can be used by the serving eNB similar to the broadcast based proxy eNB solution because it is not the TNL information of the eNB that is requested, but the TLN information of the en-gNB that is connect with that eNB has to be provided in the SON (Self Organizing Network) Information Reply IE. Or alternatively X2 TNL information is distributed to the neighbor eNBs together with the corresponding en-gNB ID”; for further clarification Nokia teach in Fig. 2, The X2 connection of red colour between en-gNB and the dark blue eNB has been established due to pre-configuration. The light blue eNBs are the neighbour eNBs of the dark blue eNB. If one of these recognizes that it needs to establish a X2 interface with the en-gNB they already know due to information received from the dark blue eNB that they can ask that node for the TNL address of the newly detected en-gNB (See section 2.2). One of ordinary skill in the art at the time of the invention would clearly understand giving the broadest reasonable interpretation (see MPEP 2111) to the claim language that Nokia to teach sending an identification request read as “request X2 TNL information of the en-gNB”, “TNL address”, referring to the radio base station in the further radio access network, to at least one neighbor radio base station of the serving radio base station, the request sent from at least one of the neighbour eNBs for a identification to the proxy dark blue eNB of the further en-gNB. Thus, Morita in view of Nokia still meet the scope of the limitations. 
Therefore, the rejection of the claims is maintained as follows, see previous Detailed Office Action mailed on 03/10/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44-63 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., (U.S. Pub. 20160315673) in view of Nokia et al., “RAN supported TNL discovery for EN-DC”, 3GPP TSG-RAN WG3 Meeting #97, Berlin, Germany, 21 – 25 August 2017, R3-172996.


Conclusion

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471